Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 25, 2021

                                        No. 04-21-00050-CV

                      IN THE INTEREST OF A.G., ET AL CHILDREN

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-00237
                          Honorable Richard Garcia, Judge Presiding


                                           ORDER

         The clerk’s record was due by February 22, 2021, but was not filed. On that day, the
district clerk filed a notification of late record, requesting an extension until March 2, 2021 to file
the record.

        After consideration, we GRANT the district clerk’s request and ORDER the district
clerk to file the clerk’s record by March 2, 2021. The district clerk is reminded that strict
deadlines exist with regard to the disposal of appeals dealing with the termination of parental
rights.



                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court